Citation Nr: 9932864	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-23 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic active 
hepatitis with gastroenteritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating determination 
of the Albuquerque Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Current chronic active hepatitis with gastroenteritis had its 
onset inservice.


CONCLUSION OF LAW

Chronic hepatitis with gastroenteritis was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  

Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1999).

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

A review of the veteran's September 1974 enlistment 
examination report is negative for complaints or findings 
pertaining to hepatitis.  The veteran denied having a history 
of stomach, liver or intestinal troubles, including hepatitis 
or jaundice.

In-service outpatient treatment records show that she was 
treated on a frequent and regular basis for complaints such 
as headaches, fatigue, dizziness, gastrointestinal 
complaints, and urinary tract infections.  On several 
occasions, it was noted that the veteran had significant 
difficulties with alcohol abuse.

In April 1979, the veteran was hospitalized for macrocytic 
anemia of undetermined etiology and alcoholism.  While 
hospitalized, a diagnosis of possible spherocytosis with 
superimposed gastroenteritis was rendered.  In April 1980, 
the veteran was hospitalized with a two-month history of 
weakness, dizziness, headaches, dysuria and backaches.  On 
admission, she reported a history of alcohol abuse since high 
school.  She indicated that her consumption had increased 
with her transfer to Germany, when she began drinking about 
one quart of hard liquor daily for one and one-half years.  
Her current alcohol consumption was reportedly stable at 
about 15 shots of hard liquor each day in addition to 
unspecified amounts of beer.  

The veteran also reported a history of serum hepatitis at age 
sixteen, which was prior to service.  She admitted to illicit 
use of intravenous drugs at that age, although she denied 
using any currently.  The diagnoses upon discharge were (1) 
megaloblastic anemia, etiology unknown, (2) asymptomatic 
bacteruria, (3) oligomenorrhea and infertility, and (4) 
hepatitis B by history.

The veteran's July 1980 separation examination report 
indicates that she had previously experienced indigestion and 
hepatitis.  The examining physician reported that the 
veteran's indigestion and hepatitis were related to chronic 
and acute alcoholism.  However, he stated that the veteran 
was reportedly undergoing therapy for alcoholism and doing 
well.

Outpatient treatment records demonstrate that at the time of 
an October 1983 outpatient visit, the veteran was noted to 
have been an alcoholic for 10 years.  She indicated that she 
had quit drinking approximately three years earlier.  In 
October 1985, the veteran reported having abdominal pain and 
chronic diarrhea for three weeks.  It was the examiner's 
assessment that the veteran had acute gastroenteritis.  In 
January 1986, the veteran was seen with continued complaints 
of abdominal distress.  Diagnoses of irritable bowel syndrome 
and chronic anxiety were rendered. In February 1986, the 
veteran was again seen with complaints of chronic diarrhea.

In a January 1987 letter, a physician at the McAfee Health 
Clinic indicated that the veteran was receiving treatment for 
irritable bowel syndrome, anxiety/depression disorder, 
pernicious anemia, and alcoholism.  

In September 1987, the veteran was again seen with complaints 
of watery diarrhea.  A diagnosis of recurrent diarrhea was 
rendered.  

In October 1989, the veteran was admitted to Memorial General 
Hospital because of dehydration and diarrhea that could not 
be controlled as an outpatient.  An upper endoscopy and 
colonoscopy performed at that time were normal.  A diagnosis 
of diarrhea of obscure etiology, possibly on the basis of an 
irritable bowel syndrome, was rendered.   

In July 1991, the veteran was again admitted to Memorial 
Medical Center with intractable diarrhea associated with 
nausea and vomiting.  An endoscopy performed at that time 
revealed normal findings.  Diagnoses of intractable diarrhea 
of obscure etiology and dehydration secondary to intractable 
diarrhea were rendered.  

In September 1991, a flexible sigmoidoscopy was performed on 
the veteran.  The results were interpreted as normal.  The 
examiner noted that the veteran had had Salmonella and 
Giardia infections in the past.  A liver biopsy performed in 
August 1992 revealed that the veteran had chronic active 
hepatitis.  

In a May 1993 letter, N. R., M.D., the veteran's private 
gastroenterologist indicated that she had chronic active 
hepatitis, as diagnosed via liver biopsy.  He stated that he 
felt that her hepatitis was secondary to chronic infection 
with hepatitis C.  He also reported that the veteran's 
gastrointestinal problem was recurrent bouts of diarrhea of 
which the etiology was undetermined.  He further noted that 
the veteran had responded to anti-giardial medication during 
the periods of diarrhea flare-up.  

In a letter dated later that month, R. N., M.D., indicated 
that the veteran had had multiple bouts of diarrhea of 
obscured etiology, pernicious anemia, and chronic active 
hepatitis C.  

In August 1994, the veteran's representative forwarded a 
document of the veteran's work history demonstrating that she 
had used 84 hours of sick leave in 1990, 144 hours of sick 
leave in 1991, 82 hours of sick leave in 1992, and 23 hours 
of sick leave through the early part of 1993.  

At the time of an August 1994 private examination, F. F., 
M.D., diagnosed the veteran as having chronic active 
hepatitis C, therapeutic failure on interferon, irritable 
bowel syndrome, right upper quadrant syndrome, and mild 
hyperlipidemia.  

At the time of a December 1994 VA examination, it was noted 
that the veteran had been diagnosed in 1992 with chronic 
active hepatitis, probably secondary to hepatitis C.  The 
veteran reported that she had been ill since 1978.  The 
examiner observed that the veteran had been previously 
diagnosed with alcoholic hepatitis inasmuch as previously she 
was actively having a problem with alcohol use and had been 
diagnosed as alcohol dependent with three subsequent 
hospitalizations for alcohol rehabilitation.

The veteran indicated that she had overdosed on drugs at the 
age of 16.  She also reported that at one time she was told 
she had hepatitis B.  The veteran stated that she had been 
treated with interferon on several occasions.  She reported 
having periods of gassiness, pain, and cramping.  She noted 
having meals in small amounts because big amounts of food 
would cause nausea.  She also reported having an exacerbation 
of her hepatitis approximately two times per year.  Diagnoses 
included chronic active hepatitis, symptomatic, probably due 
to hepatitis C.  The examiner did not comment on the etiology 
of the veteran's hepatitis.

In a February 1995 letter, F. F., M.D., indicated that the 
veteran had liver functional abnormalities going back to the 
1970's and noted that it was uncertain how long she had had 
hepatitis C.  He observed that she had risks to hepatitis C 
which went back to drug abuse at age 16 x 2 and that she had 
also had sexual contact with her husband who was a drug 
addict.

In June 1997, the Board remanded this matter for additional 
development to include obtaining an opinion as to the 
etiology of the veteran's Hepatitis C and gastroenteritis.

In July 1998, the requested opinion was received from the 
Chief of the Division of Gastroenterology and Hepatology for 
the University of New Mexico and School of Medicine and 
USF/VA New Mexico Regional Medical Center.  In his report, 
the examiner indicated that the veteran's gastroenteritis was 
an acute self-limited condition, which did not give rise to 
chronic disease and had no relationship to hepatitis C or 
pernicious anemia.  

The reviewer noted that an October 1983 consultation report 
alleged that the veteran had been drinking for over 10 years, 
which agreed with other estimates that she was drinking 
heavily by age 16, two years prior to her entry into service.  
He further observed that the veteran had admitted to illicit 
IV drug use prior to service, while in high school.  He noted 
that there was no other identified credible risk for her 
liver having acquired hepatitis C Virus (HCV) infection.  He 
indicated that blood transfusion and IV drug abuse were far 
and away the most common causes of HCV infection and that 
sexual transmission was not proven and not regarded as 
anything more than a negligible risk.  He reported that it 
was far more probable than not that she had acquired 
hepatitis C from contaminated needles used in illicit drug 
injections.  

He further indicated that the diagnosis of hepatitis C virus 
infection is made by blood tests, not by liver biopsy.  He 
also noted that given a positive blood test, which only 
became clinically available in 1992, long after her period of 
service, and which in her case was probably performed by Dr. 
R., in August 1992, liver biopsy may be used to assess the 
severity and activity of the hepatitis, the presence or 
absence of fibrosis or cirrhosis, and the presence or absence 
of liver cancer consequent upon HCV infection.  However, the 
appearance of HCV on liver biopsy was not specific nor was 
the finding necessarily attributable to just one cause in the 
patient.  

He noted that among the patients with Hepatitis C, some of 
the most severe and rapidly progressive disease was seen in 
the subset of patients who were heavy drinkers and that most 
of the hepatitis C patients requiring liver transplantation 
came from this group.  He observed that the veteran was an 
extremely heavy drinker and that she had been drinking 1 
quart of vodka per day while in Germany for one and one-half 
years.  

The examiner further indicated that he had reviewed the liver 
biopsy report with the Chief of Surgical Pathology and 
Cytology at the Center and that they were confident that the 
findings reflected damage due to a combination of heavy 
drinking and HCV infection.  

The examiner noted that it was his belief that the veteran 
had active chronic hepatitis due to HCV infection, acquired 
during IV drug abuse prior to military service and serious 
chronic liver injury (hepatitis plus fibrosis) due to heavy 
alcohol abuse, well documented over the period of 1972 to 
1991, and probably continuing thereafter, at least on an 
intermittent basis.  He indicated that little more than these 
opinions could be generated at that time.

In June 1999, the Board requested an independent medical 
opinion with regard to the issues of service connection for 
chronic active hepatitis and gastroenteritis.  The Board 
specifically requested that the veteran provide the following 
opinions:  

What is the nature, etiology, and likely 
date of onset of any hepatitis or 
gastroenteritis noted?

Are the veteran's current conditions more 
likely than not due to drug or alcohol 
abuse?

If the veteran's hepatitis or 
gastroenteritis pre-existed service, did 
the disability increase beyond normal 
progression inservice and if there was an 
increase, whether it was due to inservice 
drug or alcohol abuse.  

In October 1999, T. W., M.D., an Assistant Professor of 
Medicine at the University of Illinois at Chicago, provided 
the necessary report and required opinions.  

Dr. W. indicated that she had reviewed the file and found 
that the veteran had been in the Armed Services on active 
duty from 1974-1980.  She noted that during this time period, 
the veteran was evaluated on several occasions for symptom 
complex consisting of recurrent diarrhea, associated with 
nausea, vomiting, abdominal pain, and complaints of fatigue.  

With regard to gastroenteritis, Dr. W. indicated that the 
veteran was initially seen on August 24, 1976, with 
"complaints of lower abdominal pain for one year, constant 
pain with diarrhea".  She further noted that the veteran was 
hospitalized for dehydration secondary to diarrhea and 
vomiting in 1979 and again in 1980 for similar complaints.  
She also observed that the veteran had several outpatient 
visits to sick bay with similar complaints of nausea, 
vomiting, diarrhea, and abdominal pain.  

Dr. W. noted that over the years an extensive work up had 
been done including: EGD-normal; colonoscopy (8-21-91) "non-
specific colitis of the sigmoid and rectum"; small bowel 
follow through (SBFT)-normal; stool studies (fat, O&P)-
negative; D-xylose test-normal; CT abdomen-diffuse thickening 
of the small intestinal bowel wall; and small bowel biopsy-
chronic, non-specific inflammation.

She also indicated that per the records there was a "history 
of Giardia" however, no documentation was found in the 
records.  Dr. W. observed that diarrheal symptoms were 
treated on several occasions with Flagyl (treatment of 
giardiasis) and that the veteran responded at least 
temporarily to this therapy.  

As to hepatitis, Dr. W. noted that there was no documentation 
of hepatitis serology in the records.  She observed that the 
veteran apparently reported a history of "hepatitis" at age 
16.  She assumed that the veteran was jaundiced for a period 
of time but that without documentation no one could say with 
certainty what the nature or etiology of the hepatitis was at 
that time.  Whether it was related to viral hepatitis (acute 
hepatitis A, or acute hepatitis B) or alcoholic hepatitis was 
not known.  What did seem clear was that there was no 
evidence of chronic liver disease at the time the veteran 
entered service.  She further stated that the veteran did 
have evidence of abnormal LFT's as early as January 15, 1979, 
(SGOT 147 u/l) and possibly earlier.  The liver enzymes were 
repeated on several occasions since that time and were 
persistently elevated.  

Dr. W. also noted that laboratory testing for ANA in October 
1991 was positive at 1:40 and that labs from April 1992 
showed alb 4.6, ast 60, alt 71, ggt 105, and bili 1.2, and 
that a liver biopsy performed on August 14, 1992, read as 
chronic hepatitis.  Dr. W. further observed that the veteran 
underwent Interferon treatment from September 1992 to January 
1993 and from September 1993 to February 1994, with no 
response to the therapy.  

Dr. W. indicated that gastroenteritis was a generic term 
often implying a nonspecific or uncertain etiology.  It 
consisted of a group of clinical syndromes predominantly 
manifested by upper GI tract symptoms (anorexia, nausea, 
vomiting, diarrhea of variable severity, and abdominal 
discomfort).  Possible etiologies included bacterial, viral 
or parasitic infections or toxic-induced.  She noted an 
etiology was not found in this veteran.  It also appeared 
that her symptoms dated back to the 1970's.  

As to chronic hepatitis with advanced fibrosis-etiology 
undetermined, Dr. W. noted that liver enzymes elevated for 
more than six months indicated chronic hepatitis by 
definition.  While it was clear that the veteran had abnormal 
liver enzymes dating back to the 1970's, the etiology had not 
been determined.  Although there were numerous references 
throughout the chart to the veteran having "hepatitis C" 
the proper diagnostic testing (hepatitis serology) was 
apparently never performed.  She noted that a review of the 
liver biopsy report revealed features that could be 
consistent with viral hepatitis C; however, these features 
(chronic inflammatory cells) were also not inconsistent with 
hepatitis B or even drug-induced hepatitis.  She further 
noted that there was evidence of bridging fibrosis on the 
biopsy, which could be from any number of processes.  She 
indicated that the veteran would likely progress to 
cirrhosis.  

Dr. W. further observed that the report of central vein 
fibrosis was a feature that could be seen in alcoholic liver 
disease, but it was in no way diagnostic of alcoholic liver 
disease.  There were also other features present to suggest 
other possible etiologies of liver disease ("plasma cells" 
and "fibrosis extends beyond the limiting plate and 
surrounds individual hepatocytes").  This description was 
consistent with rosetting, a feature that was commonly seen 
with autoimmune hepatitis.  She further observed that 
serology was positive for ANA at a titre of 1:40, which could 
be a marker of autoimmune disease (involving the liver, 
although not specific for).  Dr. W. also noted that the 
biopsy did not mention features classically seen in alcoholic 
hepatitis such as steatosis, PMNs, or Mallory bodies.  She 
further indicated that she could not agree with the July 1998 
reviewer's opinion that he was confident that the biopsy 
findings reflected damage due to a combination of heavy 
drinking and HCV infection, based upon her review of the 
report.  

Dr. W. also noted that she was quite puzzled as to why a 
simple blood test was not done to rule out hepatitis C and B, 
as hepatitis C was not diagnosed by liver biopsy, but by 
serological testing.  She indicated that the hepatitis C 
assay had been commercially available since the early 1990's 
and was quite sensitive in diagnosing hepatitis C in patients 
with abnormal liver enzymes and risk factors for viral 
hepatitis.  Dr. W. further stated that while a liver biopsy 
was helpful in assessing the histologic damage by the virus 
and in ruling out other forms of liver disease, it would not 
be used to diagnose hepatitis C.  She also observed that 
liver biopsy was often normal in veterans who had evidence of 
circulating viremia and that a liver biopsy could also be 
normal in patients who had hepatitis C, despite evidence of 
circulating viremia.  

Dr. W. further opined that the veteran's abnormal liver 
enzymes first noted in the 1970's, had not been adequately 
evaluated and that other forms of liver disease should have 
been ruled out.  She observed that while the veteran did have 
risk factors for viral hepatitis i.e., HCV, HBV, HIV, 
(history of IV drug use at age 16, also she did undergo a c-
section, and it is unknown whether she received blood 
transfusion during this surgery, which is another potential 
risk for hepatitis), the proper diagnostic tests to rule in 
this diagnosis had not been performed.  

Dr. W. indicated that although the veteran had a history of 
significant alcohol intake, the pattern of the liver enzyme 
elevation was not suggestive of acute alcoholic injury (SGO 
is usually elevated -2x the level of SGPT).  This pattern of 
enzyme elevation had not been present in the laboratory 
examination over the years.  (Nor was there supporting 
evidence of acute alcoholic hepatitis on the liver biopsy).  
Dr. W. noted that she could not say that the veteran's 
current condition is due to alcohol or drug abuse.  She also 
observed that there was no evidence that the veteran's 
condition pre-existed service.  Since the etiology was not 
known, it was difficult to ascertain whether or not this 
condition was aggravated by alcohol abuse.  Dr. W. noted that 
alcohol abuse could cause hepatitis and could lead to 
cirrhosis of the liver after several years of continued 
abuse.  She indicated that only 20 percent of the patients 
who abused alcohol went on to develop alcoholic cirrhosis.  

The Board observes that there have been numerous medical 
opinions rendered with regard to the cause of the veteran's 
chronic active hepatitis and gastroenteritis.  In his May 
1993 letter, Dr. R. indicated that she had chronic active 
hepatitis, as diagnosed via liver biopsy.  He stated that he 
felt that her hepatitis was secondary to chronic infection 
with hepatitis C.  He also reported that the veteran's 
gastrointestinal problem was recurrent bouts of diarrhea of 
which the etiology was undetermined.  In February 1995, Dr. 
F. indicated that the veteran had liver functional 
abnormalities going back to the 1970's and that it was 
uncertain how long that she had had hepatitis C.  He noted 
that she had risks to hepatitis C which went back to drug 
abuse at age 16 x 2 and that she had also had sexual contact 
with her husband who was a drug addict.

The July 1998 reviewer indicated that he had reviewed the 
liver biopsy report with the Chief of Surgical Pathology and 
Cytology at the Center and that they were confident that the 
findings reflected damage due to a combination of heavy 
drinking and HCV infection.  He stated that it was his belief 
that the veteran had active chronic hepatitis due to HCV 
infection, acquired during IV drug abuse prior to military 
service and serious chronic liver injury (hepatitis plus 
fibrosis) due to heavy alcohol abuse, well documented over 
the period of 1972 to 1991, and probably continuing 
thereafter, at least on an intermittent basis.  

In contrast, Dr. W. indicated that although the veteran had a 
history of significant alcohol intake, the pattern of the 
liver enzyme elevation was not suggestive of acute alcoholic 
injury.  She further noted that she could not say that the 
veteran's current condition was due to alcohol or drug abuse 
and indicated that there was no evidence that the veteran's 
condition pre-existed service.  Moreover, Dr. W. noted that 
the veteran had abnormal LFT's as early as 1979 and possibly 
earlier.  

While Dr. W. has expressed doubt as to the precise type of 
the veteran's liver disease, the doctor's was clear in 
finding that the disease had its onset during service, and 
was not related to misconduct such as drug or alcohol abuse.  
The veteran's liver disease has most frequenty been 
identified as hepatitis C.  The Board is unable to conclude 
that the preponderance of the evidence is against the 
veteran's claim.  The onset of the veteran's hepatitis and 
gastroenteritis has been traced back to the 1970's by both 
private and VA physicians.  Moreover, the independent medical 
examiner indicated that the veteran's current condition could 
not be attributed to alcohol or drug abuse and indicated that 
there was no evidence that her condition pre-existed service.  
Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for chronic active hepatitis and 
gastroenteritis.  



ORDER

Service connection for chronic active hepatitis with 
gastroenteritis is granted.



REMAND

The Board notes that in a December 1998 rating determination, 
the RO denied service connection for irritable bowel syndrome 
and chronic diarrhea.  In April 1999, the veteran's 
representative submitted a brief on appeal to the Board.  The 
representative styled a portion of this brief as a "notice 
of disagreement" with the December 1998 rating decision.  
Under the provisions of 38 C.F.R. § 20.300 (1999), a notice 
of disagreement must be filed with the office making the 
determination being appealed.  It could be prejudicial for 
the Board to determine the adequacy of the notice of 
disagreement in the first instance.  Marsh v. West, 11 Vet. 
App. 468 (1998).

The RO has not issued a statement of the case in response to 
the notice of disagreement.  This issue must be remanded to 
the RO for further consideration.  Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should determine whether the 
veteran has submitted an adequate notice 
of disagreement with the December 1998 
rating decision, and inform the veteran 
and her representative of her appellate 
rights as to any determination reached.

2.  If the RO determines that the veteran 
has submitted an adequate notice of 
disagreement with the December 1998 
decision, it should issue a statement of 
the case covering the issue of 
entitlement to service connection for 
irritable bowel syndrome and chronic 
diarrhea.  The veteran and her 
representative should be advised of the 
requirements necessary to perfect a 
timely appeal.

The case should then be returned to the Board, if otherwise 
in order, for consideration of those remaining issues for 
which an adequate substantive appeal has been submitted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







